 


110 HR 6731 IH: Department of Veterans Affairs Loan Extension Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6731 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Filner (for himself, Mr. Buyer, Ms. Herseth Sandlin, and Mr. Boozman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend certain home loan guaranty demonstration programs administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Loan Extension Act of 2008. 
2.Extension of certain veterans home loan guaranty programs 
(a)Extension of demonstration project on adjustable rate mortgagesSection 3707(a) of title 38, United States Code, is amended by striking 2008 and inserting 2019. 
(b)Extension of demonstration project on hybrid adjustable rate mortgagesSection 3707A(a) of such title is amended by striking 2008 and inserting 2019. 
3.Increase in cap of number of veterans participating in independent living programSection 3120(e) of title 38, United States Code, is amended by striking 2500 veterans and inserting 2600 veterans.  
 
